Exhibit 10.67

THIRD AMENDMENT TO THE

PENSION PLAN OF

CONSTELLATION ENERGY GROUP, INC.

(Amended and Restated Effective January 31, 2012)

WHEREAS, Exelon Corporation (the “Company”) sponsors the Pension Plan of
Constellation Energy Group, Inc. (Amended and Restated Effective January 31,
2012) (the “Plan”); and

WHEREAS, the Company desires to amend the Plan to reflect additional guidance
issued with respect to Section 436 of the Internal Revenue Code of 1986, as
amended, to clarify the definition of “highly compensated employee” applicable
under the Plan, to clarify the benefit formula for rehired employees, to limit
participation in the Plan on and after January 1, 2013 and to make certain other
changes.

NOW, THEREFORE, RESOLVED, that pursuant to the power of amendment contained in
Article IX of the Plan, the Plan is amended effective January 1, 2013, except as
otherwise stated below, as follows:

1. Section 1.1 of the Plan is amended to read as follows:

1.1 Automatic PEP Participation—Except as provided in 1.2 and the last sentence
below, each Full-Time Employee of the Company, or of those subsidiaries and
affiliates of the Company which are designated by the Board of Directors (as
reflected in Appendix G), shall become a Participant in PEP on the date he/she
becomes a Full-Time Employee. (Notwithstanding the previous sentence, effective
July 23, 2010, Executive Group may designate such subsidiaries and affiliates if
such designations have less than a $10 million impact on the Plan’s accumulated
benefit obligation per designation. At least annually, the Company’s Chief
Executive Officer shall report all such subsidiary and affiliate designations to
the Board of Directors.) In addition, each Employee who is reemployed as a
Full-Time Employee of the Company, or those subsidiaries and affiliates of the
Company which are designated by the Board of Directors shall become a
Participant in PEP on the date of his/her Adjusted Employment Commencement Date
and shall not be eligible to participant in the Traditional Pension Plan with
respect to his/her period of reemployment. An Employee



--------------------------------------------------------------------------------

classified in a job description as an On-Call Employee, a leased employee within
the meaning of Code Section 414(n)(2), or a co-op, work study or summer Employee
shall not become a Participant in the Plan while classified in the sole judgment
of the Employer as an On-Call Employee, a leased employee, or a co-op, work
study or summer Employee. Notwithstanding anything contained herein to the
contrary, no Employee whose Employment Commencement Date is on or after
January 1, 2013 shall be eligible to participate in the Plan, with the exception
of an Employee employed by BGE Home Products & Services, LLC.

2. Section 1.2 of the Plan is amended by adding the following new sentence at
the end thereof:

Notwithstanding anything contained herein to the contrary, a Participant who is
reemployed as an Employee shall not be a Participant in the Traditional Pension
Plan, and shall not accrue any benefits under the Traditional Pension Plan, with
respect to his/her period of reemployment. The Participant’s Gross Pension under
the Traditional Pension Plan shall be computed based solely on such
Participant’s Credited Service and Average Pay during the Employee’s period of
participation in the Traditional Pension Plan.

3. The second and third sentences of Section 3.2(d) of the Plan are amended to
read as follows:

Except as provided in 3.2(e), monthly pension payments shall cease upon the
Employer’s reemployment of a Participant as an Employee. If the Participant’s
monthly pension payments cease as provided in the preceding sentence, upon the
Participant’s subsequent termination of employment with the Employer, the
Participant’s Gross Pension shall be recalculated and adjusted (including the
adjustment described in 3.4(a)) and the Participant shall be given a new
election with respect to the form and timing of his/her pension payments if such
election otherwise would be available to the Participant

4. Section 3.2 of the Plan is amended by inserting the following new paragraph
(e) at the end thereof:

3.2(e) Continued Payment of Benefits for Certain Rehired Participants.
Notwithstanding anything contained herein to the contrary, a Participant who is
reemployed as an Employee while receiving monthly pension payments may continue
receiving such payments during his/her reemployment if the Participant executes
a written waiver of his/her rights to participate in, and accrue benefits under,
the Plan with respect to the Participant’s period of reemployment. The Gross
Pension of a Participant described in this 3.2(e) shall not be recalculated,
adjusted or increased upon the Participant’s subsequent termination of
employment and such Participant shall not have an Adjusted Employment
Commencement Date for purposes of the Plan.

 

2



--------------------------------------------------------------------------------

5. The first sentence of Section 3.4(a) of the Plan is amended to read as
follows:

The provisions of this 3.4(a) apply if, as described in 3.2(d), monthly pension
payments cease upon the Employer’s reemployment of a Participant as an Employee,
and the Participant’s Gross Pension is required to be recalculated and adjusted
upon the Participant’s subsequent termination of employment with the Employer.

6. A new Section 8.13 shall be added immediately following Section 8.12 as
follows:

8.13 Definition of Highly Compensated Employee for Purposes of Legal
Requirements. Wherever applicable for purposes of satisfying legal requirements
applicable to the Plan, the term “highly compensated employee” shall mean any
Employee who performs service in the determination year and who (a) is a
5%-owner (as determined under section 416(i)(1)(A)(iii) of the Code) at any time
during the Plan Year or the preceding Plan Year or (b) both (1) is paid
compensation in excess of $80,000 (as adjusted for increases in the cost of
living in accordance with section 414(q)(1)(B)(ii) of the Code) from an Employer
for the preceding Plan Year, and (2) is in the group of employees consisting of
the top 20% of the employees of the Employer and its affiliates when ranked on
the basis of compensation paid during such preceding Plan Year.

7. Appendix A-35 of the Plan is amended by replacing the last sentence thereof
with the following new sentence:

No Employee whose Employment Commencement Date is on or after January 1, 2013
shall be a Participant, with the exception of an Employee employed by BGE Home
Products & Services, LLC.

8. Effective January 1, 2010, a new Appendix B-4 shall be added immediately
following Appendix B-3 as follows:

B-4 Benefit Restrictions as a Result of Funding – Notwithstanding any provision
of the Plan to the contrary, the following benefit restrictions shall apply if
the Plan’s adjusted funding target attainment percentage is at or below the
following levels.

 

3



--------------------------------------------------------------------------------

(a) Limitations Applicable If the Plan’s Adjusted Funding Target Attainment
Percentage Is Less Than 80%, But Not Less Than 60%. If the Plan’s adjusted
funding target attainment percentage for a Plan Year is less than 80% (or would
be less than 80% to the extent described in subparagraph (a) 2. below) but is
not less than 60%, then the limitations set forth in this paragraph (a) apply

1. 50% Limitation on Single Sum Payments, Other Accelerated Forms of
Distribution, and Other Prohibited Payments. A Participant or Alternate
Beneficiary is not permitted to elect, and the Plan shall not pay, a lump sum
distribution or other optional form of distribution that includes a prohibited
payment with an annuity starting date on or after the applicable section 436
measurement date, and the Plan shall not make any payment for the purchase of an
irrevocable commitment from an insurer to pay benefits or any other payment or
transfer that is a prohibited payment, unless the present value of the portion
of the benefit that is being paid in a prohibited payment does not exceed the
lesser of:

 

  (i) 50% of the present value of the benefit payable in the optional form of
benefit that includes the prohibited payment; or

 

  (ii) 100% of the PBGC maximum benefit guarantee amount (as defined in
Section 1.436-1(d)(3)(iii)(C) of the Treasury Regulations).

The limitation set forth in this subparagraph (a) 1. does not apply to any
payment of a benefit which under Section 411(a)(11) of the Code may be
immediately distributed without the consent of the Participant. If an optional
form of benefit that is otherwise available under the terms of the Plan is not
available to a Participant or Alternate Beneficiary as of the annuity starting
date because of the application of the requirements of this subparagraph (a) 1.,
the Participant or Alternate Beneficiary is permitted to elect to bifurcate the
benefit into unrestricted and restricted portions (as described in
Section 1.436-1(d)(3)(iii)(D) of the Treasury Regulations). The Participant or
Alternate Beneficiary may also elect any other optional form of benefit
otherwise available under the Plan at that annuity starting date that would
satisfy the 50% limitation described in subparagraph (a) 1. (i) above or the
PBGC maximum benefit guarantee amount described in subparagraph (a) 1.
(ii) above, or may elect to defer the benefit in accordance with any general
right to defer commencement of benefits under the Plan.

2. Plan Amendments Increasing Liability for Benefits. No amendment to the Plan
that has the effect of increasing liabilities of the Plan by reason of increases
in benefits, establishment of new benefits, changing the rate of benefit
accrual, or changing the rate at which benefits become nonforfeitable shall take
effect in a Plan Year if the adjusted funding target attainment percentage for
the Plan Year is:

 

  (i) Less than 80%; or

 

4



--------------------------------------------------------------------------------

  (ii) 80% or more, but would be less than 80% if the benefits attributable to
the amendment were taken into account in determining the adjusted funding target
attainment percentage.

The limitation set forth in this subparagraph (a) 2. does not apply to any
amendment to the Plan that provides a benefit increase under a Plan formula that
is not based on compensation, provided that the rate of such increase does not
exceed the contemporaneous rate of increase in the average wages of Participants
covered by the amendment.

(b) Limitations Applicable If the Plan’s Adjusted Funding Target Attainment
Percentage Is Less Than 60%. If the Plan’s adjusted funding target attainment
percentage for a Plan Year is less than 60% (or would be less than 60% to the
extent described in subparagraph (b) 2. below), then the limitations in this
paragraph (b) apply.

1. Single Sums, Other Accelerated Forms of Distribution, and Other Prohibited
Payments Not Permitted. A Participant or Alternate Beneficiary is not permitted
to elect, and the Plan shall not pay, a single sum payment or other optional
form of benefit that includes a prohibited payment with an annuity starting date
on or after the applicable section 436 measurement date, and the Plan shall not
make any payment for the purchase of an irrevocable commitment from an insurer
to pay benefits or any other payment or transfer that is a prohibited payment.
The limitation set forth in this subparagraph (b) 1. does not apply to any
payment of a benefit which under Section 411(a)(11) of the Code may be
immediately distributed without the consent of the Participant.

2. Shutdown Benefits and Other Unpredictable Contingent Event Benefits Not
Permitted to Be Paid. An unpredictable contingent event benefit with respect to
an unpredictable contingent event occurring during a Plan Year shall not be paid
if the adjusted funding target attainment percentage for the Plan Year is:

 

  (i) Less than 60%; or

 

  (ii) 60% or more, but would be less than 60% if the adjusted funding target
attainment percentage were redetermined applying an actuarial assumption that
the likelihood of occurrence of the unpredictable contingent event during the
Plan Year is 100%.

3. Benefit Accruals Frozen. Benefit accruals under the Plan shall cease as of
the applicable section 436 measurement date. In addition, if the Plan is
required to cease benefit accruals under this subparagraph (b) 3., then the Plan
is not permitted to be amended in a manner that would increase the liabilities
of the Plan by reason of an increase in benefits or establishment of new
benefits.

 

5



--------------------------------------------------------------------------------

(c) Limitations Applicable If the Plan Sponsor Is In Bankruptcy. Notwithstanding
any other provisions of the Plan, a Participant or Alternate Beneficiary is not
permitted to elect, and the Plan shall not pay, a single sum payment or other
optional form of benefit that includes a prohibited payment with an annuity
starting date that occurs during any period in which the Plan sponsor is a
debtor in a case under title 11, United States Code, or similar Federal or state
law, except for payments made within a Plan Year with an annuity starting date
that occurs on or after the date on which the Plan’s enrolled actuary certifies
that the Plan’s adjusted funding target attainment percentage for that Plan Year
is not less than 100%. In addition, during such period in which the Plan sponsor
is a debtor in a case under title 11, United States Code, or similar Federal or
state law, the Plan shall not make any payment for the purchase of an
irrevocable commitment from an insurer to pay benefits or any other payment or
transfer that is a prohibited payment, except for payments that occur on a date
within a Plan Year that is on or after the date on which the Plan’s enrolled
actuary certifies that the Plan’s adjusted funding target attainment percentage
for that Plan Year is not less than 100%. The limitation set forth in this
paragraph (c) does not apply to any payment of a benefit which under
Section 411(a)(11) of the Code may be immediately distributed without the
consent of the Participant.

(d) Provisions Applicable After Limitations Cease to Apply.

1. Resumption of Prohibited Payments. If a limitation on prohibited payments
under subparagraph (a) 1., (b) 1., or (c) of this Section applied to the Plan as
of a section 436 measurement date, but that limit no longer applies to the Plan
as of a later section 436 measurement date, then that limitation does not apply
to benefits with annuity starting dates that are on or after that later section
436 measurement date.

2. Resumption of Benefit Accruals. If a limitation on benefit accruals under
subparagraph (b) 3. of this Section applied to the Plan as of a section 436
measurement date, but that limitation no longer applies to the Plan as of a
later section 436 measurement date, then benefit accruals shall resume
prospectively and that limitation does not apply to benefit accruals that are
based on service on or after that later section 436 measurement date, except as
otherwise provided under the Plan. The Plan shall comply with the rules relating
to partial years of participation and the prohibition on double proration under
Department of Labor Regulation Section 2530.204-2(c) and (d).

3. Shutdown and Other Unpredictable Contingent Event Benefits. If an
unpredictable contingent event benefit with respect to an unpredictable
contingent event that occurs during the Plan Year is not permitted to be paid
after the occurrence of the event because of the limitation of subparagraph
(b) 2. of this Section, but is permitted to be paid later in the same Plan Year
(as a result of additional contributions or pursuant to the enrolled actuary’s
certification of the adjusted funding target attainment percentage for the Plan

 

6



--------------------------------------------------------------------------------

Year that meets the requirements of Section 1.436-1(g)(5)(ii)(B) of the Treasury
Regulations), then that unpredictable contingent event benefit shall be paid,
retroactive to the period that benefit would have been payable under the terms
of the Plan (determined without regard to subparagraph (b) 2. of this Section).
If the unpredictable contingent event benefit does not become payable during the
Plan Year in accordance with the preceding sentence, then the Plan is treated as
if it does not provide for that benefit.

4. Treatment of Plan Amendments That Do Not Take Effect. If a Plan amendment
does not take effect as of the effective date of the amendment because of the
limitation of subparagraph (a) 2. or (b) 3. of this Section, but is permitted to
take effect later in the same Plan Year (as a result of additional contributions
or pursuant to the enrolled actuary’s certification of the adjusted funding
target attainment percentage for the Plan Year that meets the requirements of
Section 1.436-1(g)(5)(ii)(C) of the Treasury Regulations), then the Plan
amendment must automatically take effect as of the first day of the Plan Year
(or, if later, the original effective date of the amendment). If the Plan
amendment cannot take effect during the same Plan Year, then it shall be treated
as if it were never adopted, unless the Plan amendment provides otherwise.

(e) Notice Requirement. Written notice to Participants and Beneficiaries shall
be provided within 30 days, in accordance with Section 101(j) of ERISA, if the
Plan becomes subject to a limitation described in subparagraph (a) 1., (b), or
(c) of this Section.

(f) Methods to Avoid or Terminate Benefit Limitations. Application of one or
more of the benefit limitations set forth in paragraphs (a), (b) and (c) of this
Section for a Plan Year may be avoided or terminated through the use of employer
contributions, by increasing the amount of Plan assets which are taken into
account in determining the adjusted funding target attainment percentage and by
other methods in accordance with Sections 436(b)(2), (c)(2), (e)(2) and (f) of
the Code and Section 1.436-1(f) of the Treasury Regulations.

(g) Plan Operations for Periods Prior to and After Certification of Plan’s
Adjusted Funding Target Attainment Percentage.

1. In General. For any period during which a presumption under Section 436(h) of
the Code and Section 1.436-1(h) of the Treasury Regulations applies to the Plan,
the limitations under paragraphs (a) through (c) of this Section are applied to
the Plan as if the adjusted funding target attainment percentage for the Plan
Year were the presumed adjusted funding target attainment percentage determined
under the rules of Section 436(h) of the Code and Section 1.436-1(h)(1), (2), or
(3) of the Treasury Regulations. These presumptions are set forth in
subparagraphs (g) 2. though (g) 4. below.

 

7



--------------------------------------------------------------------------------

2. Presumption of Continued Underfunding Beginning First Day of Plan Year. If a
limitation under paragraph (a), (b) or (c) of this Section applied to the Plan
on the last day of the preceding Plan Year, then, commencing on the first day of
the current Plan Year and continuing until the Plan’s enrolled actuary issues a
certification of the adjusted funding target attainment percentage for the Plan
for the current Plan Year, or, if earlier, the date subparagraph (g) 3. or
(g) 4. below applies to the Plan:

 

  (i) The adjusted funding target attainment percentage of the Plan for the
current Plan Year is presumed to be the adjusted funding target attainment
percentage in effect on the last day of the preceding Plan Year; and

 

  (ii) The first day of the current Plan Year is a section 436 measurement date.

3. Presumption of Underfunding Beginning First Day of Fourth Month. If the
Plan’s enrolled actuary has not issued a certification of the adjusted funding
target attainment percentage for the Plan Year before the first day of the
fourth month of the Plan Year and the Plan’s adjusted funding target attainment
percentage for the preceding Plan Year was either at least 60% but less than 70%
or at least 80% but less than 90%, or is described in Section 1.436-1(h)(2)(ii)
of the Treasury Regulations, then, commencing on the first day of the fourth
month of the current Plan Year and continuing until the Plan’s enrolled actuary
issues a certification of the adjusted funding target attainment percentage for
the Plan for the current Plan Year, or, if earlier, the date subparagraph (g) 4.
below applies to the Plan:

 

  (i) The adjusted funding target attainment percentage of the Plan for the
current Plan Year is presumed to be the Plan’s adjusted funding target
attainment percentage for the preceding Plan Year reduced by 10 percentage
points; and

 

  (ii) The first day of the fourth month of the current Plan Year is a section
436 measurement date.

4. Presumption of Underfunding On and After First Day of 10th Month. If the
Plan’s enrolled actuary has not issued a certification of the adjusted funding
target attainment percentage for the Plan Year before the first day of the 10th
month of the Plan Year (or if the Plan’s enrolled actuary has issued a range
certification for the Plan Year pursuant to Section 1.436-1(h)(4)(ii) of the
Treasury Regulations but has not issued a certification of the specific adjusted
funding target attainment percentage for the Plan by the last day of the Plan
Year), then, commencing on the first day of the 10th month of the current Plan
Year and continuing through the end of the Plan Year:

 

  (i) The adjusted funding target attainment percentage of the Plan for the
current Plan Year is presumed to be less than 60%; and

 

8



--------------------------------------------------------------------------------

  (ii) The first day of the 10th month of the current Plan Year is a section 436
measurement date.

(h) Plan Termination and Other Special Rules.

1. Plan Termination. The limitations on prohibited payments in subparagraphs
(a) 1., (b) 1., and (c) of this Section do not apply to prohibited payments that
are made to carry out the termination of the Plan in accordance with applicable
law. Any other limitations under this Section do not cease to apply as a result
of termination of the Plan.

2. Special Rules Relating to Unpredictable Contingent Event Benefits and Plan
Amendments Increasing Benefit Liability. During any period in which none of the
presumptions under paragraph (g) of this Section apply to the Plan and the
Plan’s enrolled actuary has not yet issued a certification of the Plan’s
adjusted funding target attainment percentage for the Plan Year, the limitations
under subparagraphs (a) 2. and (b) 2. of this Section shall be based on the
“inclusive presumed adjusted funding target attainment percentage” for the Plan,
as such term is described in, and calculated in accordance with the rules of,
Section 1.436-1(g)(2)(iii) of the Treasury Regulations.

3. Payments Under Social Security Leveling Options. For purposes of determining
whether the limitations under subparagraph (a) 1. or (b) 1. of this Section
apply to payments under a social security leveling option, within the meaning of
Section 436(j)(4)(C)(i) of the Code, the adjusted funding target attainment
percentage for a Plan Year shall be determined in accordance with the “Special
Rule for Certain Years” under Section 436(j)(3) of the Code and any Treasury
Regulations or other published guidance thereunder issued by the Internal
Revenue Service.

4. Limitation on Benefit Accruals. For purposes of determining whether the
accrual limitation under subparagraph (b) 3. of this Section applies to the
Plan, the adjusted funding target attainment percentage for a Plan Year shall be
determined in accordance with the “Special Rule for Certain Years” under
Section 436(j)(3) of the Code (except as provided under section 203(b) of the
Preservation of Access to Care for Medicare Beneficiaries and Pension Relief Act
of 2010, if applicable).

5. Interpretation of Provisions. The limitations imposed by this Section shall
be interpreted and administered in accordance with Section 436 of the Code and
Section 1.436-1 of the Treasury Regulations.

(i) Definitions. The definitions in the following Treasury Regulations apply for
purposes of this Section: Section 1.436-1(j)(1) defining adjusted funding target
attainment percentage; Section 1.436-1(j)(2) defining annuity starting date;
Section 1.436-1(j)(6) defining prohibited payment; Section 1.436-1(j)(8)
defining section 436 measurement date; and Section 1.436-1(j)(9) defining an
unpredictable contingent event and an unpredictable contingent event benefit.

 

9



--------------------------------------------------------------------------------

(j) Effective Date. The rules in this Section are effective for Plan Years
beginning after December 31, 2007.

9. Appendix G is amended by adding the following after “Exelon Generation
Company, LLC” and adding a footnote corresponding to each item on the list to
read as below:

CER Generation, LLC

Footnote: Effective April 1, 2008. For purposes of Section 4.2, Vesting Service
shall be computed using as the Employment Commencement Date the date on which
the Employee first performed an hour of service for this entity.

*****

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Exelon Corporation has caused this instrument to be executed
by its Senior Vice President and Chief Human Resources Officer, on this         
day of December, 2013.

 

EXELON CORPORATION By:       

Amy E. Best

Senior Vice President and

      Chief Human Resource Officer

 

11